
	

114 HRES 133 IH: Relating to consideration of the bill (H.R. 240) appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2015.
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 133
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2015
			Mr. King of Iowa (for himself, Mr. Duncan of South Carolina, Mr. Gohmert, Mr. Wilson of South Carolina, Mr. Salmon, Mr. Fleming, Mr. Jones, Mr. Hunter, Mr. Rohrabacher, Mr. Byrne, Mr. Rice of South Carolina, Mr. Yoho, Mr. Griffith, Mr. LaMalfa, Mr. Olson, Mr. Barletta, Mr. Nugent, Mr. Buck, Mr. Palazzo, and Mr. Sanford) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Relating to consideration of the bill (H.R. 240) appropriations for the Department of Homeland
			 Security for the fiscal year ending September 30, 2015.
	
	
 That any motion pursuant to clause 4 of rule XXII relating to the bill H.R. 240 may be offered only by the Majority Leader or his designee.
		
